DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-20 in the reply filed on 05/19/2021 is acknowledged. Applicant’s arguments in regards to the traversal are persuasive and accordingly the restriction requirement is withdrawn.
Claims 1-20 currently pending in application.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2015/0145015 A1).

Regarding claim 14, Shin discloses, 

    PNG
    media_image1.png
    730
    825
    media_image1.png
    Greyscale


A non-volatile memory device (Fig. 9A as annotated above) comprising: 
a first semiconductor layer (PS, para [0074]); 

a substrate (10); 
a first active pattern (21 as marked) and a second active pattern (21 as marked) arranged apart from each other in the substrate in a first horizontal direction (direction X);37Attorney Docket No.: SAM-57324
a first gate pattern (23 as marked) located above a channel region (as marked) between the first active pattern and the second active pattern;
and a plurality of capacitor electrodes (including first, second and third capacitor electrodes as marked which obviously forming capacitors with insulating layer 40) each extending in the vertical direction (as seen), and wherein the plurality of capacitor electrodes comprise:
5a first capacitor electrode (as marked) in contact with the first gate pattern, to which a first voltage is applied (obvious voltage at the first capacitor electrode);
a second capacitor electrode (as marked) in contact with the first active pattern and to which a second voltage is applied (obvious voltage at second capacitor electrode)…………..;
and a third capacitor electrode (as marked) in contact with the second active pattern……
But Shin does not explicitly disclose, 
, the second voltage being different from the first voltage;
, and to which the second 10voltage is applied;
However, the above limitations are manner of operating the device which does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed .


Claims 1, 6-7 ,  13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20150145015 A1) in view of Lee et al. (US 2010/0072560 A1).

Regarding claim 1, Shin discloses, 

    PNG
    media_image2.png
    730
    825
    media_image2.png
    Greyscale




A non-volatile memory device comprising: a substrate (10) including a memory cell area (CS) and a peripheral circuit area (PS);
5a memory cell string including a vertical channel structure (VS) and a plurality of memory cells (memory cells formed at data storage layer DS and EL, Fig. 7B) located in the memory cell area; 

and a vertical capacitor structure located in the peripheral circuit area, 10wherein the vertical capacitor structure comprises: a first active pattern (as marked) and a second active pattern (as marked) arranged apart from each other in a first horizontal direction (X); 
a first gate pattern (as marked) located above a channel region (as marked) between the first active pattern and the second active pattern; 
15a first gate insulating film (as marked) between the first gate pattern and the substrate in a vertical direction with respect to the substrate; 
and a plurality of capacitor electrodes each extending in the vertical direction (including first, second and third capacitor electrode), wherein the plurality of capacitor electrodes comprise: a first capacitor electrode in contact with the first gate pattern (as marked) , to which a first voltage is 20applied (obvious voltage at first capacitor electrode), and forming a channel capacitor with the channel region (obvious channel capacitor formed by first gate pattern , first gate insulating film and the substrate) ; 
a second capacitor electrode in contact with the first active pattern (as marked) and to which a second voltage is applied (obvious voltage at second capacitor electrode),………; 
and a third capacitor electrode (as marked)  in contact with the second active pattern ………. 33Attorney Docket No.: SAM-57324 wherein the first transistor includes a second gate pattern (as marked) and a second gate insulating film (as marked) between the second gate pattern and the substrate in the vertical direction, 
But Shin fails to disclose, the second voltage being different from the first voltage, and to which the second voltage is applied and wherein the first gate insulating film has a thickness greater than a thickness of the second gate insulating film in the vertical direction. 
he second voltage being different from the first voltage, and to which the second voltage is applied are manner of operating the device which does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II.
Shin still fails to obviously disclose, wherein the first gate insulating film has a thickness greater than a thickness of the second gate insulating film in the vertical direction.
But Shin additionally discloses, peripheral circuit area PR has PMOS and NMOS transistor (Fig. 5).
And Lee’560 discloses, in the case where the NMOS transistor formed in the second peripheral region P2 is driven with voltage higher than voltage of the PMOS transistor formed in the first peripheral region P1, the gate insulating 703 formed in the second peripheral region P2 preferably is formed thicker than the gate insulation layer 703 formed in the first peripheral region P1 (para [0073])
 It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to configure Shin such that transistor on right of Fig. 9A is NMOS and transistor 23 on left of Fig. 9A is PMOS (see Fig. 9A above), according to disclosing of Shin above, in order to generate various voltage level for operating the memory device, and further to make first gate insulation film of transistor on right (NMOS) thicker than the second gate insulation film of transistor on left (PMOS), according to disclosing of Lee, in order to operate the NMOS transistor on right with higher voltage than the PMOS transistor on left, since it has been held that choosing from a finite number of identified, predictable solutions such as NMOS and PMOS in peripheral region of a memory device and NMOS transistor having thicker gate insulation film than PMOS transistor when NMOS is operating at 

Regarding claim 6, Shin & Lee’560 disclose the non-volatile memory device according to claim 1
but does not explicitly discloses, wherein the non-volatile memory device is configured such that no turn-on current flows in the channel region.
However, the above limitations are manner of operating the device which does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II.

Regarding claim 7, Shin & Lee’560 disclose the non-volatile memory device according to claim 1 and further discloses, wherein the first and second active patterns and the first gate pattern extend in a second horizontal direction (direction Z) different from the first horizontal direction but does not explicitly discloses, 
wherein the non-volatile memory device is configured such that different voltages are 20respectively applied to adjacent capacitor electrodes in the first horizontal direction among the plurality of capacitor electrodes.  
However, the above limitation is a manner of operating the device which does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) 

Regarding claim 13, Shin & Lee’560 disclose the non-volatile memory device according to claim 1 but does not explicitly disclose, wherein a voltage level of the second 15voltage is lower than a voltage level of the first voltage.
However, the above limitation is a manner of operating the device which does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II.

Regarding claim 16, Shin discloses the non-volatile memory device according to claim 14 and further discloses, wherein the first semiconductor layer further comprises: 
a first gate insulating film (as shown) between the first gate pattern and the channel region; 
and a voltage generator including a low-voltage transistor (as marked above)  and configured to provide various 20voltages to the plurality of memory cells, wherein the low-voltage transistor includes a second gate pattern (as marked) and a second gate insulating film  (as marked) between the second gate pattern and the substrate in the vertical direction ……. and  38Attorney Docket No.: SAM-57324 wherein the first gate pattern, the first gate 
But Shin does not explicitly discloses, wherein the first gate insulating film has a thickness greater than a thickness of the second gate insulating film in the vertical direction,
But Shin additionally discloses, peripheral circuit area PR has PMOS and NMOS transistor (Fig. 5).
And Lee discloses, in the case where the NMOS transistor formed in the second peripheral region P2 is driven with voltage higher than voltage of the PMOS transistor formed in the first peripheral region P1, the gate insulating 703 formed in the second peripheral region P2 preferably is formed thicker than the gate insulation layer 703 formed in the first peripheral region P1 (para [0073]).
 It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to configure Shin such that transistor  on right of Fig. 9A  is NMOS and transistor 23 on left of FIG. 9A is PMOS (see Fig. 9A above), according to disclosing of Shin above, in order to generate various voltage level for operating the memory device, and to make first gate insulation film of transistor on right (NMOS) thicker than the second gate insulation film of transistor on left (PMOS), according to disclosing of Lee, in order to operate the NMOS transistor on right with higher voltage than the PMOS transistor  on left, since it has been held that choosing from a finite number of identified, predictable solutions such as NMOS and PMOS in peripheral region of a memory device and NMOS transistor having thicker gate insulation film than PMOS transistor when NMOS is operating at higher voltage than PMOS) with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Lee et al. (hereinafter called Lee’560) and further in view of Lee et al. (US 10,446,570 B2) ( hereinafter called Lee’570)
Regarding claim 20, Shin discloses,

    PNG
    media_image3.png
    730
    825
    media_image3.png
    Greyscale

A non-volatile memory device (non-volatile memory device as per claim 16 rejection above) comprising: 
a substrate (10); 
a plurality of memory cells stacked each other on the substrate (memory cells in CS on substrate 10, Fig.7B); 
n the 15substrate and configured to provide various voltages to the plurality of memory cells; 
and a vertical capacitor structure, wherein the vertical capacitor structure comprises:
 a first active pattern (as marked) and a second active pattern as marked) arranged apart from each other in the substrate in a first horizontal direction; 
a first gate pattern (as marked) located above the substrate between the first active pattern and the 20second active pattern; 
a first gate insulating film ( as marked) between the first gate pattern and the substrate in a vertical direction with respect to the substrate; 
and a plurality of capacitor electrodes each extending in the vertical direction, wherein the plurality of capacitor electrodes comprise:  40Attorney Docket No.: SAM-57324 
a first capacitor electrode (as marked) in contact with the first gate pattern, to which a first voltage is applied (obvious voltage at first capacitor electrode), 
and forming a channel capacitor (formed by the first gate pattern, first gate insulating film and the substrate) with the substrate; 
a second capacitor electrode (as marked) in contact with the first active pattern, to which a second voltage is applied (obvious voltage at second capacitor electrode) ………….and forming a first 5vertical capacitor with the first capacitor electrode (obvious capacitor formed between first and second capacitor electrode); 
and a third capacitor electrode (as marked) in contact with the second active pattern, ……….., and forming a second vertical capacitor with the first capacitor electrode (obvious capacitor formed between first and third capacitor electrode), wherein the low-voltage transistor includes a second gate pattern (as marked) and a second gate insulating film  (as marked) between the second gate pattern and the substrate in the vertical direction, 

a low voltage transistor and a high-voltage transistor 
, the second voltage being different from the first voltage,
, to which the second voltage is applied
10wherein the high-voltage transistor includes a third gate pattern and a third gate insulating film between the third gate pattern and the substrate in the vertical direction, and wherein the first gate insulating film has a thickness either greater than a thickness of the second gate insulating film or equal to a thickness of the third gate insulating film in the vertical direction.
However, the limitations “the second voltage being different from the first voltage” and “and to which the second 10voltage is applied” are manner of operating the device which does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II.
Shin still does not explicitly disclose, 
a low voltage transistor and a high-voltage transistor 
10wherein the high-voltage transistor includes a third gate pattern and a third gate insulating film between the third gate pattern and the substrate in the vertical direction, and wherein the first gate insulating film has a thickness either greater than a thickness of the second gate insulating film or equal to a thickness of the third gate insulating film in the vertical direction.
But Shin additionally discloses, peripheral circuit area PR has PMOS and NMOS transistor (Fig. 5).
thicker than the gate insulation layer 703 formed in the first peripheral region P1 (para [0073]).
 It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to configure Shin such that transistor on right of Fig. 9A is NMOS and transistor on left of Fig. 9A is PMOS (see Fig. 9A above), according to disclosing of Shin above, in order to generate various voltage level for operating the memory device, and to make first gate insulation film of transistor on right (NMOS) thicker than the second gate insulation film of transistor on left (PMOS), according to disclosing of Lee’560, in order to operate the NMOS transistor on right with higher voltage than the PMOS transistor on left, since it has been held that choosing from a finite number of identified, predictable solutions such as NMOS and PMOS in peripheral region of a memory device and NMOS transistor having thicker gate insulation film than PMOS transistor when NMOS operating at higher voltage than PMOS) with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Shin & Lee’560 still does not explicitly disclose, 
a low voltage transistor and a high-voltage transistor 
10wherein the high-voltage transistor includes a third gate pattern and a third gate insulating film between the third gate pattern and the substrate in the vertical direction

But Lee’570 discloses, 

    PNG
    media_image4.png
    686
    752
    media_image4.png
    Greyscale


More than two transistors (peripheral circuit element 320) may be formed in the peripheral circuit region P (see Fig. 4).
It would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to configure Shin & Lee’560 such that a third transistor 320 is formed in Shin’s  peripheral region such that a third gate pattern and a third gate insulating film between the third gate pattern and the substrate in the vertical direction (associated with third transistor), according to disclosing of lee’570 above, in order to further facilitate generating various voltage level for operating 
Shin, Lee’560 & Lee’570 still does not explicitly disclose, 
a low voltage transistor and a high-voltage transistor 
However, the above limitation is a manner of operating the device (transistor may be operated at high or low voltage) which does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II.


Allowable Subject Matter

Claims 2-5, 8-12, 15, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2, 5, 8-10 & 15 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:


a second transistor including a third gate pattern and a third gate insulating film between the third gate pattern and the substrate in the vertical direction,…….. 10….., and wherein the third gate insulating film has a thickness that is the same as a thickness of the first gate insulating film in the vertical direction (Claim 2)
5Wherein the plurality of capacitor electrodes penetrate the interlayer insulating film in the vertical direction (Claim 5)
And a distance between the first and second active patterns in the first horizontal direction is less than a length of the first gate pattern in the first horizontal direction (Claim 8) 
5			 	wherein the plurality of capacitor electrodes further comprise: a plurality of additional first capacitor electrodes in contact with the first gate pattern and 10apart from each other in the second horizontal direction; a plurality of additional second capacitor electrodes in contact with the first active pattern and apart from each other in the second horizontal direction; and a plurality of additional third capacitor electrodes in contact with the second active pattern and apart from each other in the second horizontal direction, and  15wherein the number of first, second and third capacitor electrodes are equal to each other (Claim 9)

Wherein the plurality of capacitor electrodes further comprise a fourth capacitor electrode in contact with the first active pattern and apart from the second capacitor electrode in a second horizontal direction different from the first 20horizontal direction, and wherein the first capacitor electrode and the fourth capacitor electrode form a third vertical capacitor ( claim 10)
A plurality of metal contacts penetrating the second semiconductor layer in the vertical direction and respectively connected to the plurality of capacitor electrodes (claim 15).

Claims 3-4 are objected to being dependent on claim 2 
Claims 11-12 are objected to being dependent on claim 10
Claims 17-19 objected to being dependent on claim 15.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST (Arizona Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813             

/SHAHED AHMED/Primary Examiner, Art Unit 2813